


Exhibit 10.2


RESTRICTED STOCK UNIT AWARD AGREEMENT


The Ultimate Software Group, Inc.






This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) made as of this
_____ day of ________, 20__, between The Ultimate Software Group, Inc., a
Delaware corporation (the “Company”) and _______________________ (the
“Participant”), is made pursuant to the terms of The Ultimate Software Group,
Inc. Amended and Restated 2005 Equity and Incentive Plan (the “Plan”).
 
Section 1.                       Definitions.  Capitalized terms used herein but
not defined shall have the meanings set forth in the Plan.
 
Section 2.                       Stock Unit Award.  The Company has granted to
the Participant a Stock Unit Award representing a number of Stock Units of the
Company (“Restricted Stock Units”), identified in a written communication (an
“Award Notice”) delivered to the Participant by or on behalf of the Company,
pursuant to the terms and conditions set forth in this Agreement and subject to
the terms and conditions set forth in the Plan, a copy of which the Participant
acknowledges having received.  Each Restricted Stock Unit represents rights in
respect of one share of the Company’s Common Stock.  Additional Award Notices
shall be delivered to the Participant in the event that the Company grants to
the Participant additional Stock Unit Awards in the future.  All such Award
Notices shall indicate the number of Restricted Stock Units granted and the
applicable Date of Grant.  Unless the Committee should determine otherwise, any
future Awards of Restricted Stock Units shall be subject to the terms and
conditions provided in this Agreement and the Plan.
 
Section 3.                       Vesting Requirements.
 
(a) Vesting of Award.  Subject to Section 3(c) hereof, the Restricted Stock
Units shall vest in three equal annual installments of 33-1/3% of the number of
Restricted Stock Units on each of the first three anniversaries of the Date of
Grant thereof, subject to the Participant’s continued employment with the
Company or any of its Subsidiaries on each such vesting date, and shall be
payable in accordance with Section 5 hereof; provided, however, that if any such
anniversary is not a date on which the Company’s Common Stock is traded on
NASDAQ, then the vesting date shall be the next such date; and provided further,
however, that if the Chief Financial Officer of the Company should determine
that any such anniversary falls within a period during which the Participant is
prohibited from trading the Company’s Common Stock under the Company’s Stock
Trading Policy, the Chief Financial Officer shall so advise the Participant in
writing and the vesting date shall be the date as of which the Chief Financial
Officer has determined that such period has ended.
 
(b) Full Accelerated Vesting.  Notwithstanding the provisions of Section 3(a)
hereof, upon (i) the Participant’s termination of employment as a result of the
Participant’s death or Disability, or (ii) a Change in Control of the Company,
all of the Restricted Stock Units shall become fully and immediately vested, and
shall be payable in accordance with Section 5 hereof, to the extent that they
have not previously been forfeited in accordance with Section 4 hereof.
 
(c) Fractional Units.  In the event that the calculation of the three equal
installments of Restricted Stock Units pursuant to Section 3(a) hereof would
result in a number of Restricted Stock Units that includes a fractional
Restricted Stock Unit, the fractional Restricted Stock Unit shall not vest until
and unless the third installment of Restricted Stock Units vests.
 
Section 4.                       Termination of Employment.  In the event of the
Participant’s termination of employment for any reason other than as a result of
the Participant’s death or Disability, any portion of the Award that has not
previously become vested hereunder shall be forfeited and automatically
cancelled.
 
Section 5.                       Distribution with respect to Award.
 
(a) Timing of Distribution.  Distribution with respect to the Restricted Stock
Units shall be made upon the date such Restricted Stock Units become vested as
provided in this Agreement.
 
(b) Amount and Methods of Distributions.  Subject to the provisions of Section
5(c) hereof, distributions with respect to the Restricted Stock Units shall be
made, at the discretion of the Committee, (i) in a number of shares of the
Company’s Common Stock equal to the number of Restricted Stock Units becoming
vested, (ii) in cash, in an amount equal to the Fair Market Value of a share of
the Company’s Common Stock on the vesting date multiplied by the number of
Restricted Stock Units becoming vested on such date or (iii) in a combination of
both.
 
(c) Withholding.  Distributions with respect to the Restricted Stock Units shall
be made to the Participant after deduction of applicable withholding taxes (the
“Withholding Taxes”), which shall be withheld at the applicable supplemental
wage withholding rate, provided that such amount shall not exceed the
Participant’s estimated Federal, state and local tax obligation with respect to
payment of the Award.  Subject to the limitations of applicable law, to the
extent the payment of an Award is made in shares of the Company’s Common Stock,
the Participant hereby consents to the collection of the Withholding Taxes by
the Company retaining, and not issuing to the Participant, a number of such
shares of Common Stock (the “Withholding Shares”) having a Fair Market Value on
the vesting date equal to the amount of the Withholding Taxes.  If and to the
extent that the Committee determines not to have the Company retain Withholding
Shares pursuant to the preceding sentence, the Company will notify the
Participant at least 10 days prior to the applicable vesting date.  Subject to
the limitations of applicable law, the Participant hereby consents and agrees
that in such event, the Company shall instruct a broker designated by the
Company to sell in the public market, on behalf of the Participant, the
Withholding Shares and remit the proceeds thereof to the Company unless the
Participant has made a lump sum cash payment to the Company, at or prior to the
time of vesting, equal to the Company’s estimate of the Withholding Taxes as
provided in the Company’s notice.  If the amount of the cash payment that the
Participant delivers to the Company exceeds the actual Withholding Taxes, the
excess will be repaid to the Participant promptly by the Company.  If such
amount is less than the actual Withholding Taxes, the Company will collect the
balance from the Participant immediately or instruct a broker designated by the
Company to sell shares of the Company’s Common Stock in the public market, on
behalf of the Participant, in an amount sufficient to cover the shortfall.
 
(d) Fractional Withholding Shares.  No fraction of a Withholding Share shall be
withheld or sold to satisfy tax withholding obligations pursuant to the
foregoing provisions of Section 5(c).  In the event that the calculation of the
number of Withholding Shares required to satisfy such withholding obligations
would result in a number of Withholding Shares that includes a fractional
Withholding Share, such number shall be rounded up to the next whole number of
Withholding Shares and such whole number of Withholding Shares shall be withheld
or sold as the case may be.  The excess amount withheld or realized in a sale of
Withholding Shares as a result of such rounding shall be paid in cash by the
Company to the Participant or included in the Withholding Tax paid by the
Company to the tax authorities on the Participant’s behalf.
 
Section 6.                       Restrictions on Transfer.  No portion of the
Award hereunder may be sold, assigned, transferred, encumbered, hypothecated or
pledged by the Participant, other than to the Company as a result of forfeiture
of the Award as provided herein, unless and until the payment of the Award in
accordance with Section 5 hereof.
 
1

--------------------------------------------------------------------------------


Section 7.                       Limitation of Rights.  The Participant shall
not have any privileges of a stockholder of the Company with respect to the
shares of Common Stock payable hereunder, including without limitation any right
to vote such shares or to receive dividends or other distributions in respect
thereof, until the date of the issuance to the Participant of a stock
certificate evidencing such Common Stock.
 
Section 8.                       Changes in Capitalization.  All Awards
hereunder shall be subject to the provisions of Section 4.2 of the Plan relating
to adjustments for changes in corporate capitalization.
 
Section 9.                       No Right of Continued Employment.  Nothing in
this Agreement shall confer upon the Grantee any right to continue as an
employee of the Company or any Subsidiary or to interfere in any way with any
right of the Company to terminate the Grantee’s employment at any time.
 
Section 10.                                 Notices.  Any notice hereunder by
the Participant shall be given to the Company in writing and such notice shall
be deemed duly given only upon receipt thereof by the Secretary of the
Company.  Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company.
 
Section 11.                                 Construction.  This Agreement and
the Award hereunder are granted by the Company pursuant to the Plan and are in
all respects subject to the terms and conditions of the Plan.  The Participant
hereby acknowledges that a copy of the Plan has been delivered to the
Participant and accepts the Restricted Stock Units hereunder subject to all
terms and provisions of the Plan, which is incorporated herein by reference.  In
the event of a conflict or ambiguity between any term or provision contained
herein and a term or provision of the Plan, the Plan will govern and
prevail.  The construction of and decisions under the Plan and this Agreement
are vested in the Committee, whose determinations shall be final, conclusive and
binding upon the Participant.
 
Section 12.                                 Governing Law.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, excluding the choice of law rules thereof.
 
Section 13.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.
 
Section 14.                                 Binding Effect.  This Agreement
shall be binding upon and inure to the benefit of the legatees, distributees,
and personal representatives of the Participant and the successors of the
Company.
 
Section 15.                                 Entire Agreement.  This Agreement
and the Plan constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof, merging any and all prior agreements.
 
[SIGNATURES ON FOLLOWING PAGE]
 

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement effective as of the date first above written.




THE ULTIMATE SOFTWARE GROUP, INC.


By:           ____________________________________
Name:  Scott Scherr
Title:    CEO




PARTICIPANT




By:           ____________________________________








Name:  ____________________________________
             (Printed)
 
 
3

 





